OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Contrary to defendant’s contention, the trial court’s denial of defendant’s motion to substitute counsel, made just prior to jury selection, constituted a proper exercise of discretion (People v Linares, 2 NY3d 507 [2004]). Although the court initially rejected defendant’s application without inquiry, it thereafter allowed defendant to voice his concerns, about defense counsel. Nor did defense counsel’s comments to the court defending his performance create a conflict of interest requiring the court to appoint new counsel (see generally People v Quintana, 15 AD3d 299 [1st Dept 2005], lv denied 4 NY3d 856 [2005]; People v Silva, 15 AD3d 263 [1st Dept 2005], lv denied 4 NY3d 857 [2005]). Therefore, on the record before us, we cannot say that court abused its discretion in finding that the defendant did not establish good cause for such relief (see People v Medina, 44 NY2d 199 [1978]).
Defendant’s further contention that the court erred in defining the elements of the crime during its preliminary instructions was not preserved for our review (see People v Brown, 7 NY3d 880 [2006] [decided today]).
Chief Judge Kaye and Judges Ciparick, Rosenblatt, Graffeo, Read, Smith and Pigott concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.